DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein et al. (U.S. Patent Application Publication 2013/0304331) in view of Bernhardt et al. (U.S. Patent 6,581,695).
	Braunstein discloses a motor grader (10) with front and rear frames (Figure 3) and having a blade (18) arranged between front and rears ends of the front frame and supported by the frame (Figures 1-3).  There is an image pick-up apparatus (110) which includes at least a part of the blade within an angle of view of the pick-up apparatus (Figure 9).  Bernhardt (Figure 1, for example) discloses an image pick-up apparatus (34) arranged in front of a blade (28) of a work vehicle.  It would have been obvious to one of ordinary skill at the time of the invention to have arranged the image pick-up apparatus of Braunstein in front of the blade in order to convey information as desired, in accordance with the teachings of each of Bernhardt.  Further, given the configuration of the vehicle of Braunstein and the position of the blade behind the front wheel and below the frame, it would have been obvious to one of ordinary skill at the time of the invention to have positioned the image pick-up apparatus as claimed in order to most easily obtain a view of the front of the blade.
	Regarding claim 4, Braunstein shows the lower end of the blade within view.

	Regarding claim 10, the blade is mounted via a drawbar (32).

Response to Arguments
Applicant's arguments filed 25 February 2021 have been fully considered but they are not persuasive.  Bernhardt has not been relied upon as a primary reference and Yamashita has not been removed as a secondary reference; therefore, these arguments are now moot.
Regarding Braunstein, the examiner maintains that image pick-up apparatus placement is well within ordinary skill in order to capture a desired image.  One skilled in the art would know how and where to mount an image pick-up apparatus in order to obtain a desired image.  Since Bernhardt exemplifies that it is known to position an image pick-up apparatus in front of a blade, one skilled in the art would be capable of moving the apparatus to another part of the vehicle in order to optimally pick up a desired image.  As outlined in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  Simply, moving the position of a pick-up apparatus from one position on a frame to another position on the frame in order to more clearly pick up an image does not require skill beyond ordinary.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagahiro et al. (U.S. Patent 6,470,606) further exemplifies that it is known to position an image pick-up apparatus in front of a blade.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671